                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

MARK E. KENDRICK,                                     )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:17-cv-03000-JRS-DML
                                                      )
DAVE LIMBURG,                                         )
                                                      )
                              Defendant.              )


             ENTRY REJECTING AFFIRMATIVE DEFENSE OF FAILURE
              TO EXHAUST AVAILABLE ADMINISTRATIVE REMEDIES

       Defendant Dave Limburg has asserted the affirmative defense that Plaintiff Mark Kendrick

failed to exhaust his available administrative remedies before initiating this civil rights action as

required by the Prison Litigation Reform Act (PLRA). On November 14, 2018, this matter came

before the Court for a hearing pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008), to

determine whether the Court should credit the exhaustion defense and enter judgment in Mr.

Limburg’s favor. The Court has reviewed the documentary evidence presented at the hearing, the

testimony presented by Mr. Kendrick and Jail Commander Andrew Abney-Brotz, and the parties’

proposed findings of fact and conclusions of law.

       Mr. Limburg has not carried his burden of proving that Mr. Kendrick failed to exhaust an

administrative remedy that was available to him. Therefore, Mr. Limburg’s affirmative defense is

rejected, and this action will proceed to resolution on the merits of Mr. Kendrick’s claims.

                           I. Exhaustion of Administrative Remedies

       The PLRA requires that a prisoner exhaust his available administrative remedies before

bringing a suit concerning prison conditions. 42 U.S.C. § 1997e(a); see Porter v. Nussle, 534 U.S.
516, 524-25 (2002). “[T]he PLRA’s exhaustion requirement applies to all inmate suits about prison

life, whether they involve general circumstances or particular episodes, and whether they allege

excessive force or some other wrong.” Id. at 532 (citation omitted).

       “Proper exhaustion demands compliance with an agency’s deadlines and other critical

procedural rules because no adjudicative system can function effectively without imposing some

orderly structure on the course of its proceedings.” Woodford v. Ngo, 548 U.S. 81, 90-91 (2006)

(footnote omitted); see also Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (“‘To exhaust

remedies, a prisoner must file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.’”) (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002)). “State law establishes the administrative remedies that a state prisoner must exhaust for

purposes of the PLRA.” Lanaghan v. Koch, 902 F.3d 683, 687 (7th Cir. 2018). “[A]n inmate is

required to exhaust those, but only those, grievance procedures that are capable of use to obtain

some relief for the action complained of.” Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (internal

quotation omitted).

                                  II. Procedural Background

       Mr. Kendrick is a prisoner committed to the custody of the Ohio Department of

Rehabilitation and Correction and currently confined at the Ohio State Penitentiary at

Youngstown. In the summer or 2017, Mr. Kendrick was confined at the Wayne County Jail in

Indiana. This action is based on Mr. Kendrick’s allegation that he was assaulted by other inmates

at the Jail on June 26, 2017, and that Mr. Limburg, a Sheriff’s Deputy employed at the Jail, failed

to intervene to protect him.

       Mr. Limburg asserted the affirmative defense that Mr. Kendrick’s claims were barred under

the PLRA because he failed to exhaust administrative remedies available through the Jail before




                                                2
filing suit. On May 25, 2018, the Court denied Mr. Limburg’s motion for summary judgment on

the exhaustion defense, setting the stage for the Pavey hearing. See dkt. 58.

       Although insufficient to resolve the exhaustion issue entirely, the evidence the parties

presented at summary judgment substantially narrowed the questions left to be answered at the

Pavey hearing. The parties agreed that, in June and July of 2017, the Jail maintained a grievance

procedure that provided administrative remedies for Mr. Kendrick’s failure-to-protect claim. The

procedure required Mr. Kendrick to present a written grievance using an electronic kiosk no later

than July 3—seven days after the assault—and he failed to do so. However, the record before the

Court at summary judgment left open the question of whether Mr. Kendrick had access to the kiosk

during that time. Accordingly, a Pavey hearing was necessary to determine whether the Jail’s

grievance procedure was truly “available” to Mr. Kendrick for purposes of the PLRA.

                                      III. Findings of Fact

       An incident report by Mr. Limburg documents that Mr. Kendrick became involved in a

physical altercation with two fellow inmates at approximately 2:30 P.M. on June 26, 2017. Stip.

Ex. 1 at 1. During this altercation, Mr. Kendrick attempted to crawl under a table when another

inmate grabbed him “by the right leg and started pulling it up and hitting on the under side of the

bench.” Id.

       After this incident, Mr. Kendrick “was limping” and “looked pretty roughed up.” Id. When

Mr. Kendrick saw a doctor on July 3, he still had numerous abrasions on his back, an open wound

on his finger, and two bumps on his head from the assault. Stip. Ex. 7 at 2. An x-ray showed no

fractures or dislocations but did show a small parapatellar effusion, or excessive fluid, which can

indicate a ligament injury. Id. Mr. Kendrick reported during the July 3 examination that, shortly

after the assault, he saw white spots and experienced dizziness. Id.




                                                 3
        Sometime after the incident, Mr. Kendrick was taken to the Jail’s receiving area, where he

received medical treatment. Dkt. 111 at 14:23–15:7. It is not clear what that treatment entailed, but

notes from the July 3 medical examination indicate that Mr. Kendrick’s knee was x-rayed on June

26. Stip. Ex. 7 at 2. 1 At approximately 4:55 P.M., Mr. Kendrick was moved to a padded cell in the

receiving area. Stip. Ex. 3; dkt. 111 at 15:11–14.

        There is a kiosk in the receiving area that inmates may use to file written grievances. Dkt.

111 at 11:8–11. There is no evidence that Mr. Kendrick attempted or asked permission to access

the kiosk during the time he was in the receiving area. However, there also is no evidence showing

how long Mr. Kendrick was in the receiving area, how much of that time he was receiving medical

treatment, or whether he was even capable (due to his injuries) of using the kiosk to write a

grievance at that time.

        Mr. Kendrick remained in the padded cell from approximately 4:55 P.M. on June 26 until

approximately 8:44 A.M. on June 28. Stip. Ex. 3. For the entire time Mr. Kendrick was confined

to the padded cell, he was “administratively locked down.” Dkt. 111 at 42:21–22.

        An inmate on administrative lockdown is confined to his cell 23 hours per day and may

leave his cell only when called by Jail staff for recreation time. Id. at 30:22–31:12. Recreation is

available to administratively locked down inmates only between 11:00 P.M. and 4:00 A.M. Id. at

31:8–12. Jail staff call inmates for recreation through the intercoms in their cells. Id. at 31:13–22.

If an inmate does not respond to the staff’s call for recreation time—for example, if the inmate

sleeps through the call—the inmate misses his chance. Id. at 31–23–32:1. Jail staff takes silence

as a refusal of recreation and does not give the inmate another opportunity until sometime between

11:00 P.M. and 4:00 A.M. the following day. Id.


1
 Mr. Kendrick testified that he was x-rayed sometime after June 26, but there is no record of that x-ray.
See dkt. 111 at 46:2–13.


                                                   4
        If an inmate receives a call for recreation, he may use that time to shower, use the kiosk,

and engage in other recreation. Id. at 24:13–18. Jail staff keeps a log tracking whether each inmate

confined in the receiving area leaves his cell for recreation on a given day. See Stip. Ex. 4. The log

notes what times the inmate exited and returned to his cell and also notes whether or not the inmate

showered. Id.

        Mr. Kendrick’s administrative lockdown in the receiving area began on the afternoon of

June 26. Because he arrived there after 4:00 A.M. on June 26, he was not offered recreation on

June 26. Id. at 2.

        Mr. Kendrick exited his cell for recreation at 1:20 A.M. on June 27, the first recreation

period available during the time when he was administratively locked down in the padded cell. Id.

at 1. Mr. Kendrick returned to the padded cell at 2:05 A.M. Id. There is no dispute between the

parties that, during the 45 minutes Mr. Kendrick was out of his cell for recreation, he showered

and completed a written request for medical treatment. Dkt. 111 at 34:8–19; 43:10–45:12; Stip.

Ex. 2. Mr. Kendrick testified that this was his first opportunity to wash off blood that got on his

body during the altercation. Dkt. 111 at 43:10–14. Mr. Kendrick did not access the kiosk while he

was outside his cell on June 27.

        Mr. Kendrick was taken for examination by a nurse at 2:35 P.M. on June 27. Stip. Ex. 7 at

1. His medical records indicate that he complained of pain and swelling to his right knee and of

flashbacks to his assault the day before. Id. The nurse instructed Mr. Kendrick to slowly do range-

of-motion exercises to relieve his knee pain and to seek additional treatment if his flashbacks

continued. Id. She provided Mr. Kendrick with a two-week treatment of naproxen. Id.

        Mr. Kendrick maintains that he was not offered recreation between 11:00 P.M. on June 27

and 4:00 A.M. on June 28. Commander Abney-Brotz did not testify to the contrary, and Mr.




                                                  5
Limburg has not contradicted Mr. Kendrick’s testimony with any evidence. Mr. Limburg has not

produced a recreation log for June 28. See Stip. Ex. 4.

        On June 28, Mr. Kendrick was moved from the padded cell in the receiving area to cell 14

in housing unit B5. Stip. Ex. 3. Mr. Kendrick remained administratively locked down from the

time he was moved to cell 14 on June 28 through July 3. Dkt. 111 at 24:33–12 47:7–14, 35:16–17,

48:5–17. Mr. Kendrick testified that he was not permitted to leave his cell for recreation during

that time. Id. at 48:5–8. Again, Commander Abney-Brotz did not testify to the contrary, and Mr.

Limburg has not contradicted Mr. Kendrick’s testimony with any evidence, such as recreation logs

for B-5. Commander Abney-Brotz states that, at some point, Mr. Kendrick was temporarily

removed from his cell by Jail staff so it could be cleaned, but he does not recall whether this

happened before July 3, and there is no evidence that Mr. Kendrick was permitted to access the

kiosk while his cell was being cleaned. Id. at 36:6–37:6. There is no evidence that Mr. Kendrick

was informed on June 26 or 27 that he would remain on administrative lockdown through July 3.

                                            IV. Analysis

        The question of whether the Jail’s grievance system was really available to Mr. Kendrick

for purposes of the PLRA is decided primarily by two legal principles and two corresponding sets

of facts.

        First, the PLRA requires an inmate to grieve “‘in the place, and at the time, the prison’s

administrative rules require.’” Dole, 438 F.3d at 809 (quoting Pozo, 286 F.3d at 1025). In this case,

there is no dispute that the Jail’s administrative rules required inmates to file grievances using the

electronic kiosk. Therefore, Mr. Kendrick had access to the grievance system only when he had

access to the kiosk. The evidence shows that Mr. Kendrick’s access to the kiosk was extremely




                                                  6
limited—so limited that his failure to file a grievance during the brief period when he could access

it does not preclude him from bringing this suit.

       Second, “[p]risoners are required to exhaust grievance procedures they have been told

about, but not procedures they have not been told about.” King v. McCarty, 781 F.3d 889, 896 (7th

Cir. 2015). “They are not required to divine the availability of other procedures.” Id. An inmate

must grieve according to the requirements set forth in his custodian’s administrative rules—but he

need not go above and beyond those requirements. The evidence shows that Mr. Kendrick did not

go out of his way to access the kiosk when the Jail’s rules made it unavailable to him, but nothing

in the PLRA or the Jail’s grievance process required him to do so.

A.     Access to Kiosk

       This suit arises from the altercation that took place on June 26, 2017. The Jail’s grievance

procedure required Mr. Kendrick to submit a written grievance using the kiosk by July 3, 2017,

seven days later. Mr. Kendrick was confined under administrative lockdown from 4:55 P.M. on

June 26 through the end of the grievance period on July 3. When an inmate is confined under

administrative lockdown, he may not access the kiosk—and therefore may not complete the

grievance process—except when released by Jail staff for recreation. Therefore, Mr. Kendrick

could only have filed a grievance using the kiosk (1) before he was placed on administrative

lockdown at 4:55 P.M. on June 26, or (2) when he was released for recreation thereafter.

       1. Access to Kiosk Before Administrative Lockdown

       There is no evidence that Mr. Kendrick had discretionary time to access the kiosk and write

a grievance on June 26, 2017, before being moved to administrative lockdown in the padded cell.

The altercation began about 2:30 P.M., and he was moved to the padded cell about 4:55 P.M. After

the altercation ended, Jail staff moved Mr. Kendrick to the receiving area. Once in the receiving




                                                    7
area, Mr. Kendrick received medical attention. It is not clear what that treatment entailed. But the

list of injuries documented in the record—numerous abrasions on his back, an open wound on his

finger, two bumps on his head, dizziness, seeing spots, and a leg injury that warranted x-rays—

suggests the examination would have lasted more than a few minutes.

       There is no definitive accounting of of how Mr. Kendrick spent the two hours and twenty-

five minutes between the beginning of the altercation and his movement to the padded cell. But

the evidence suggests that he was occupied and under the control of Jail and medical staff for most

or all of it. Mr. Limburg faces the burden of showing that the grievance process was available to

Mr. Kendrick, and no evidence shows that he had an opportunity to access the kiosk during this

period. Moreover, for reasons the Court discusses further below, even if Mr. Limburg could have

accessed the kiosk during this time, his failure to file a grievance at that time would not necessarily

bar his suit under the PLRA given his inability to access it afterward.

       2. Access to Kiosk During Administrative Lockdown

       The evidence shows that Mr. Kendrick was given the opportunity to leave his cell for

recreation one time between 4:55 P.M. on June 26 and July 3. Commander Abney-Brotz has

testified that, as a matter of protocol, inmates on administrative lockdown were called for

recreation every day. But Mr. Kendrick testified that he was called for recreation only on June 27.

Mr. Limburg has not presented any evidence—no recreation logs, no witness testimony—to rebut

that testimony and show that Mr. Kendrick was called for recreation even once after June 27.

       Mr. Limburg’s assertion that Mr. Kendrick’s testimony lacks credibility does not fit with

the procedural posture of this action. Mr. Limburg must prove his affirmative defense. All the

evidence in the record shows that Mr. Kendrick was confined to administrative lockdown for

nearly the entire grievance period and that inmates so confined could only access the grievance




                                                  8
system when released from their cells for recreation, and Mr. Limburg has not presented any

evidence showing that Mr. Kendrick was offered recreation from June 28 onward. 2

        Given the injuries described—most notably dizziness and seeing spots—the Court

questions whether Mr. Kendrick was physically and mentally capable of writing a grievance on

June 26 or in the early hours of June 27, when he was offered recreation. It is well settled that “a

remedy is not ‘available’ within the meaning of the Prison Litigation Reform Act to a person

physically unable to pursue it.” Hurst v. Hantke, 634 F.3d 409, 412 (7th Cir. 2011); see also

Lanaghan, 902 F.3d at 689 (finding grievance process unavailable to inmate because “he was

unable to use his hands sufficiently to fill in the form” and “there was no testimony and no finding

by the district court that Lanaghan was physically capable of remaining there for any length of

time, or waiting in his cell and later returning to the dayroom”) (applying Hurst, 634 F.3d at 412).

        Even assuming, though, that Mr. Kendrick’s injuries did not prevent him from filing a

grievance, Mr. Limburg has not established that the grievance process was available to Mr.

Kendrick to the extent necessary to resolve this case on the exhaustion defense. The Jail’s

grievance process demanded that Mr. Kendrick file a grievance using the kiosk in a seven-day

period, and the Jail imposed conditions on Mr. Kendrick—administrative lockdown—that

prevented him from accessing the kiosk for the final six days of that period.

        As Chief Judge Magnus-Stinson noted in deciding Mr. Limburg’s motion for summary

judgment,



2
  Both at summary judgment and at the Pavey hearing, the parties devoted considerable attention to the
question of whether the general inmate population was able to access the kiosk from June 26 through July
3 as plumbing repairs were being completed in the Jail and inmates were generally confined to their cells.
But this is not a relevant issue if Mr. Kendrick was, as all the evidence indicates, confined under
administrative segregation for the duration of this period. If Mr. Kendrick was only permitted to leave his
cell during his daily recreation time, the conditions of his fellow inmates’ confinement and their access to
the kiosk are not relevant


                                                     9
          Deputy Limburg has not provided any authority to support the proposition that an
          administrative process requiring an inmate to take action in a seven-day period is
          legally available even if he is denied access to it for six of the seven days. The Court
          is unaware of any precedent supporting this proposition.

Dkt. 58 at 6. Mr. Limburg still has not presented any legal authority supporting the conclusion that

the Jail’s kiosk-based grievance program was “available” to Mr. Kendrick even though the Jail

staff imposed conditions that prevented him from accessing the kiosk on days two through seven

of the grievance period.

          Notably, Mr. Kendrick has presented case law supporting the opposite conclusion. Mr.

Kendrick refers the Court to White v. Bukowski, 800 F.3d 392 (7th Cir. 2015). White was jailed

during the final days of her pregnancy and delivered a child that “suffered serious birth defects”

that she attributed to conditions of her confinement. Id. The jail’s grievance procedure did not

impose a formal filing deadline, but the jail subjected White to a practical deadline by transferring

her to a different jail four days after the delivery. See id. at 396. Moreover, “the jail would not

entertain a grievance filed by a person no longer detained in the jail.” Id. at 397. White did not

know the transfer was coming until it happened, and she had not filed a grievance at that point. Id.

at 396.

          The Seventh Circuit found the grievance procedure was unavailable to White. “[B]ecause

she didn’t know when she’d be transferred,” the court reasoned, “her possible administrative

remedies had no knowable deadline.” Id. “Uninformed about any deadline for filing a grievance—

not told that her transfer date would be the deadline or when that transfer date might be—the

plaintiff cannot be faulted for not having filed a grievance before she was transferred from the jail

for good.” Id. at 397. The court added that, even if White knew she had a limited time to grieve,

the process would not truly have been available to her given that she had “just given birth to a

severely impaired child.” Id.



                                                    10
       White is not a perfect factual analogue to this case, but the Court finds it instructive. In both

cases, a prisoner had a period in which to file a grievance under the jail’s rules. In both cases,

circumstances outside the prisoner’s knowledge or control cut that period short. There is no

evidence that Mr. Kendrick knew (or even that he should have known) on June 26 or 27 that he

would remain on administrative lockdown through July 3. The Court finds that the same logic

applied in White should apply in this case: Uninformed that he would not be able to access the

kiosk for the final six days of the grievance period, Mr. Kendrick cannot be faulted for not filing

a grievance on the first day. The evidence does not establish that the Jail’s grievance process was

ever available to Mr. Kendrick.

B.     Failure to Request Access to Kiosk

       Mr. Limburg argues that the Jail’s grievance process remained available to Mr. Kendrick

even while he was confined under administrative lockdown because any reasonable inmate in his

position would simply have asked to be released from his cell so he could file a grievance. In other

words, Mr. Limburg argues that the PLRA did not permit Mr. Kendrick to simply follow the rules

the Jail imposed on him but instead compelled him to ask the Jail staff to grant him an exception.

Mr. Limburg bases this position on the legal argument that, “where an inmate undertakes no effort

or even minimal effort to communicate a request to access the grievance process,” the PLRA does

not forgive the inmate’s failure to exhaust the grievance process. See dkt. 113 at 7. But that

proposition does not align with the law of this Circuit as applied to the specific facts of this case.

       Mr. Limburg grounds his argument in two unpublished decisions. The first, Watson v.

Hughes, 439 F. App’x 300 (5th Cir. 2011), is five paragraphs in length. One of the five considers

the constitutionality of a grievance procedure applicable to Texas prisoners, an issue with no

significance for Mr. Kendrick’s case. See id. at 302. The Fifth Circuit found that Watson failed to




                                                  11
take all the steps that were necessary to exhaust the grievance procedure that applied to him, but it

provided almost no details of the grievance procedure’s requirements or Watson’s efforts to

exhaust it. Indeed, the Fifth Circuit explained only that Watson was required to complete a two-

step grievance process, that Watson misunderstood a timing requirement, and that he was told

sometime during the grievance period that grievance forms were unavailable. See id. at 301–302.

With so little information, the Court cannot determine whether the Fifth Circuit’s reasoning

translates logically to Mr. Kendrick’s case.

       The second case, Davis v. Buncich, No. 2:14-cv-341, 2017 WL 713685 (N.D. Ind. Feb. 23,

2017), is more robust but still not clearly applicable to this situation. The jail at issue in that case

also maintained a two-step grievance procedure, but the opinion includes no details about the

manner in which the jail’s policy required prisoners to file written grievances. The court described

three efforts by Davis to speak with jail personnel, found that a “‘person of ordinary firmness’

would not have been deterred from exhausting” by the staff’s responses, and concluded that no

evidence suggested that the administrative process was unavailable to Davis. See id. (quoting

Schultz v. Pugh, 728 F.3d 619, 621 (7th Cir. 2013)). But without knowing the grievance

procedure’s requirements, this Court cannot determine how that decision might apply to this case.

       The specific demands of the grievance policies in those cases are important because “[t]he

availability of a remedy is . . . a fact-specific inquiry.” Lanaghan, 902 F.3d at 688. The “proper

focus” is on whether the inmate was “not able to file the grievance within the proper time period

through no fault of his own.” Id. In other words, the Court must consider the alignment between

the demands a jail’s administrative procedures place on a prisoner and the reality the jail staff

imposes on the prisoner by the conditions under which it confines him. The PLRA requires that an

inmate file grievances “‘in the place, and at the time, the prison’s administrative rules require.’”




                                                  12
Dole, 438 F.3d at 809 (quoting Pozo, 286 F.3d at 1025), but it “does not ‘demand the impossible,’”

Lanaghan, 902 F.3d at 688 (quoting Pyles v. Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016)).

       The Jail’s administrative procedure specifically required Mr. Kendrick to file a grievance

using the kiosk in a seven-day period. In reality, the Jail confined Mr. Kendrick under

administrative lockdown for the entirety of that period. The Jail prevented Mr. Kendrick from

accessing the kiosk except when summoned for recreation, and he was summoned only on the first

of the seven days. “Prison authorities cannot immunize themselves from suit by establishing

procedures that in practice are not available because they are impossible to comply with . . . .”

King, 781 F.3d at 893. To find for Mr. Limburg under these circumstances would afford the Jail

such immunity. Therefore, the Court must find that the grievance process was not available to Mr.

Kendrick.

                                         V. Conclusion

       For the reasons discussed above, Mr. Limburg’s defense of failure to exhaust available

administrative remedies is rejected. The action shall now proceed to the merits of Mr. Kendrick’s

claims. The Court will issue a schedule for those proceedings by a separate Order.

       The Court expresses its appreciation to Melissa Macchia, whom the Court appointed for

the limited purpose of assisting Mr. Kendrick with his Pavey hearing. Because that hearing has

concluded, Ms. Macchia may file a motion to withdraw. Of course, if Ms. Macchia wishes to

continue her representation, the Court will welcome her continued participation.

       IT IS SO ORDERED.



       Date:   3/25/2019




                                               13
Distribution:

MARK E. KENDRICK
505231
OHIO STATE PENITENTIARY
878 Coitsville-Hubbard Rd
Youngstown, OH 44503

Matthew L. Hinkle
COOTS HENKE & WHEELER
mhinkle@chwlaw.com

Melissa A. Macchia
TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
mmacchia@taftlaw.com

John Vincent Maurovich
COOTS, HENKE & WHEELER
jmaurovich@chwlaw.com




                                     14
